          Case 1:20-cr-00586-PKC Document 17 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                     XXXXXXXXXX ORDER
                                                     [PROPOSED]
             - v. -             :
                                :
 BILAL SALAJ,                   :                     20 Cr. 586 (PKC)
                                :
                                :
         Defendant.             :
 ------------------------------ x


               WHEREAS, with the defendant’s informed written consent, his guilty plea

allocution was made telephonically before a United States Magistrate Judge on October 29, 2020;

               WHEREAS, the plea allocution was conducted telephonically because video

teleconferencing was not reasonably available;

               WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

               WHEREAS, upon review of that transcript, this Court has determined that the

defendant waived indictment and entered the guilty plea knowingly and voluntarily and that there

was a factual basis for the guilty plea;

               IT IS HEREBY ORDERED that the defendant’s waiver of indictment and guilty

plea are accepted.

SO ORDERED:

Dated:         New York, New York
                February 18
               ______________, 2020


                                            __________________________________
                                            THE HONORABLE P. KEVIN CASTEL
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK
